Citation Nr: 0841772	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  04-32 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for a shell 
fragment wound to the right knee with degenerative joint 
disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2002 by the 
Department of Veteran Affairs (VA) New Orleans, Louisiana 
Regional Office (RO).

The Board remanded the veteran's claim in September 2007.


FINDINGS OF FACT

1.  At no time has the veteran's flexion been limited to 45 
degrees or less, though he has had pain on motion and a 
diagnosis of degenerative joint disease and arthritis.  

2.  On February 5, 2004 the veteran's right knee extension 
was limited to 20 degrees, but there is no evidence of 
limitation of extension prior to this point.  

3.  On October 26, 2004 the veteran's right knee extension 
was limited to 10 degrees.    


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for limitation of flexion of the right knee are not 
met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Code 5003, Diagnostic Code 5260 (2008).

2.  The criteria for a separate compensable disability 
evaluation for limitation of extension of the right knee are 
not met prior to February 5, 2004.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1-4.16, 
4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5003, Diagnostic 
Code 5261 (2008).  

3.  The criteria for a separate disability rating of 30 
percent for limitation of right knee extension are met from 
February 5, 2004 to October 26, 2004.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1-
4.16, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5003, 
Diagnostic Code 5261 (2008).  

4.  The criteria for a separate disability rating of 10 
percent for limitation of right knee extension are met after 
October 26, 2004.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.1-4.16, 4.40, 4.45, 
4.71, 4.71a, Diagnostic Code 5003, Diagnostic Code 5261 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act (VCAA), 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159, sets out VA's duty to 
notify and assist upon receipt of a claim for benefits.  A 
letter dated November 2007 from the AMC/RO provided the 
veteran with an explanation of the type of evidence necessary 
to establish an increased rating, what evidence was to be 
provided by him, and what evidence the VA would attempt to 
obtain on his behalf.  The letter informed the veteran that 
evidence must demonstrate a greater level of disability than 
previously assessed to establish an increased evaluation, and 
that the VA would attempt to obtain relevant records to 
assist him in supporting his claim.  The November 2007 letter 
further requested the veteran furnish the VA with any 
treatment dates while under VA care.  

The foregoing letter plus the Supplemental Statement of the 
Case, issued in December 2003, adequately explained what 
evidence would warrant a higher rating, as required by the 
Vazquez-Flores v. Peak, 22 Vet. App. 37 (2008), decision.  
The Statement of the Case contained the specific rating 
criteria from Diagnostic Codes 5003, 5260 and 5261, as well 
as other relevant regulations, and explained that medically 
observed range of motion and observation of pain would be 
considered in evaluating the claim.  Although, the 
information required to satisfy VA's duty to notify was not 
provided in a proper format and sequence, these errors did 
not result in any prejudice to the veteran.  The veteran has 
been represented by a service organization throughout the 
appeal, he was allowed an opportunity to submit additional 
evidence, and his contentions reflect an understanding of the 
basic requirements for an increased rating.  Therefore, VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed, and any error 
in the content of a particular notice, or to its timing is 
harmless.  

The Board also finds that all necessary development of 
evidence has been completed.  Importantly, the veteran has 
been afforded multiple VA examinations, his treatment records 
have been obtained, and he has not requested a hearing 
concerning this claim.  Based on these facts, the Board finds 
all reasonable efforts were made by the VA to obtain evidence 
necessary to establish an increased rating, so the VA has no 
outstanding duty to provide further assistance to the veteran 
with the development of evidence.

The veteran is currently rated at 10 percent for a right knee 
disability, under 38 C.F.R. § 4.71a, DC 5260, and the RO 
concluded a 10 percent rating adequately compensated the 
veteran for pain on motion, given the medical evidence of 
record.  

The criteria for rating based on limitation of flexion of the 
knee joint are set forth in Diagnostic Code 5260, which 
provides that a noncompensable rating is warranted where 
flexion of the knee is limited to 60 degrees.  A 10 percent 
rating is warranted where flexion is limited to 45 degrees.  
A 20 percent rating is warranted where flexion is limited to 
30 degrees.  A 30 percent rating is warranted where flexion 
is limited to 15 degrees.  

Diagnostic Code 5261 sets forth the rating criteria for 
limitation of extension of the knee and a noncompensable 
rating is warranted where extension of the knee is limited to 
5 degrees.  A 10 percent rating is warranted where extension 
is limited to 10 degrees.  A 20 percent rating is warranted 
where extension is limited to 15 degrees.  A 30 percent 
rating is warranted where extension is limited to 20 degrees.  
Limitation of extension to 30 degrees warrants the assignment 
of a 40 percent disability rating.

Additionally, VA may assign separate disability ratings for 
limitation of flexion and limitation of extension when the 
facts warrant it.  See VAOPGCPREC 9-04

Further, the United States Court of Appeals for Veterans 
Claims (Court) has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-up, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis.  VAOPGCPREC 9-98.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board has considered the full history of the right knee 
disorder.  The veteran's service treatment records indicate 
that while in service the veteran sustained multiple shell 
fragment wounds, including his right knee.  In a March 2002 
rating action, the RO assigned a separate 10 percent 
disability rating for the right knee, effective from a 
December 2001 VA examination.  It is with respect to the 
March 2002 RO decision that the veteran perfects his present 
appeal.  

At the December 2001 VA examination,  the veteran reported 
that pain in his right knee limited his ability to walk and 
exercise.  The veteran also reported his knee giving way 2 to 
3 times a week.  A physical examination of the veteran 
revealed normal gait, motor strength and no muscle atrophy.  
The veteran was also found to have full pain free range of 
motion, with stable ligaments.  The examiner ultimately 
diagnosed the veteran with residuals of metallic fragments in 
both thigh soft tissue areas with residual scars and 
degenerative joint disease in the right knee.  During a 
January 2002 VA examination associated with another claim, 
the veteran again complained of a burning and painful right 
knee.

A January 2004 VA treatment note indicates the veteran's 
range of motion was from 5 degrees (on extension) to 90 
degrees (on flexion).  At this time, the veteran described 
the pain as localized to the back of his knee with cramping 
to the distal hamstring.  An x-ray of the veteran's knee 
revealed the presence of shrapnel near the medial condyle of 
the femur with surrounding granuloma.  During this visit, the 
examiner also noted that the veteran's knee was stable to 
anterior and posterior stress, and varus and valgus stress. 

During a February 2004 VA treatment, the veteran reiterated 
the complaints of right knee pain and his range of motion was 
recorded as from 20 degrees (on extension) to 110 degrees (on 
flexion).      

At the veteran's October 2004 VA examination the veteran 
reported constant pain associated with his right knee.  The 
veteran also reported his knee giving way, though there was 
no clicking or popping.  The examiner noted the veteran's 
knee demonstrated weakness, fatigue and lack of endurance.  
At this time, the veteran's range of motion was from 10 
degrees (on extension) to 100 degrees (on flexion).  The 
examiner also noted the veteran had a limp and that his knee 
was swollen superiorly.  Ultimately, the veteran was 
diagnosed with osteoarthritis of the right knee with shrapnel 
particles.

The Board notes that the RO assigned a 10 percent disability 
rating under Diagnostic Code 5260 for limitation of flexion.  
In this regard, the evidence does not reflect the presence of 
limitation of flexion to a sufficient severity to warrant a 
rating higher than 10 percent.  Though the veteran had full 
range of motion at his December 2001 VA examination, the 
veteran was diagnosed with degenerative joint disease and 
reported pain on motion.  Accordingly, the 10 percent 
disability rating contemplates painful flexion.  At no time 
has the veteran's flexion been limited to at least 30 
degrees, which would warrant assignment of a higher 
disability rating.  Therefore, the Board finds that a 
disability rating higher than 10 percent under Diagnostic 
Code 5060 is not warranted.  

The Board further finds that a separate disability ratings 
may be assigned for limitation of extension under Diagnostic 
Code 5261.  As in any increase rating claim, the present 
level of the disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in the 
present matter, a staged rating is appropriate, as the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

In this regard, the medical evidence of record does not 
reflect a compensable disability rating under Diagnostic Code 
5261 prior to February 5, 2004.  The first documented 
limitation of the veteran's extension is found in a January 
2004 VA treatment note that reflects the veteran's extension 
being limited to 5 degrees.  The VA treatment note does 
indicate the veteran reported localized pain, "cramps" and 
burning sensations associated with his knee, but there was no 
tenderness to palpation over the medial and lateral joint 
lines and there was only minimal tenderness to palpation over 
the posterior-medial and distal hamstring.  This January 2004 
VA treatment record does not reflect that the factors of 
additional functional loss due to pain, weakness, etc, are 
present to any significant degree not already contemplated in 
the veteran's 10 percent disability rating under Diagnostic 
Code 5260.  Accordingly, the criteria for a compensable 
disability rating under Diagnostic Code 5261 for a right knee 
disorder were not met at this time.

However, a February 5, 2004 VA treatment note indicates the 
veteran's extension was limited to 20 degrees, and under 
Diagnostic Code 5261 the veteran is entitled to a 30 percent 
disability rating.  This adequately reflects the weakness, 
fatigue and pain on use experienced by the veteran, given the 
minimal limitation of motion otherwise documented in the 
record.  

Thereafter, the record shows that at a October 26, 2004 VA 
examination, the veteran's extension was limited to only 10 
degrees.  Accordingly, the veteran is entitled to a 10 
percent disability rating under Diagnostic Code 5261 for 
limitation of extension, effective from this examination.  
Again, the veteran's complaints of pain, and function loss 
are fully accounted for in the veteran's separate 10 percent 
disability ratings under Diagnostic Codes 5260 and 5261.  As 
there is no medical evidence that the veteran' right knee 
extension was limited to more than 10 degrees at any time 
after October 26, 2006, the criteria for the next higher 
disability rating since that time, under Diagnostic Code 
5261, are not met.  

The Board also notes that separate compensable ratings may be 
assigned for a knee disorder if there is both instability 
under Diagnostic Code 5257, and arthritis which causes 
limitation of motion under Diagnostic Codes 5260 or 5261.  
See VAOPGCPREC 23-97.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, a 10 percent rating is warranted for recurrent 
subluxation or lateral instability which is productive of 
slight impairment of the knee.  A 20 percent rating is 
warranted for moderate impairment.  A 30 percent rating is 
warranted for severe impairment.  However, the preponderance 
of the evidence contemporaneous to the current appeal shows 
that the disorder has not resulted in instability or 
subluxation.  VA examinations in both December 2001 and 
October 2004 specifically found that the veteran's right knee 
ligaments were stable.  Accordingly, a separate rating for 
instability or subluxation of the knee is not warranted.  

In reaching this decision the Board observes that no unusual 
circumstances are present here, as to render impractical the 
regular schedular standards.  There is no showing of frequent 
periods of hospitalizations or marked interference with 
employment, not contemplated by the ratings assigned.  
Therefore, referral under 38 C.F.R. § 3.321 to the Under 
Secretary for Benefits, or Director of Compensation and 
Pension Service for extra-schedular consideration is not 
warranted.  


ORDER

A rating in excess of 10 percent for right knee limitation of 
flexion is denied.

A 30 percent disability rating for limitation of right knee 
extension is granted from February 5, 2004 to October 26, 
2004, and a 10 percent disability rating for limitation of 
right knee extension is granted, effective October 26, 2004, 
subject to the laws and regulations governing the awards of 
monetary compensation.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


